Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 04, 2016

The Court of Appeals hereby passes the following order:

A17A0541. DIANE PARRIS et al. v. THOMAS COHEN, ADMINISTRATOR
    FOR ESTATE FRONICE PRICE.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, defendants Diane Parris and Darrell Price appealed to
the state court, which entered judgment in favor of plaintiff Thomas Cohen. Parris
and Price then appealed directly to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Parris and Price’s failure to comply with the
required appellate procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/04/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.